UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OTTEY,
                                                            No. 19 Civ. 7503 (LTS)(KNF)
                              Plaintiff,
                                                            ORDER
               -against-

DHS/ICE, et al.,

                        Defendants.


               The Court has received and reviewed Plaintiff’s “Motion for Appointment of Pro

Bono Counsel Based on Upcoming Pre-evidentiary Phone Conference.” (Docket Entry No. 31.)

The December 4, 2019, conference will not be going forward, as Judge Fox adjourned it sine die

by order dated November 19, 2019. (Docket Entry No. 18.) Plaintiff’s request for appointment

of counsel is denied without prejudice to renewal after the outstanding Order to Show Cause

regarding transfer of this case to the Northern District of Alabama is resolved. (Docket Entry

No. 30.)


       SO ORDERED.

Dated: New York, New York
       December 2, 2019
                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge

Copy Mailed to:         Dwayne Ottey, 055212953
                        Etowah County Detention Center Unit 9
                        827 Forrest Ave.
                        Gadsden, AL 35901




APPT OF CNSL ORD.DOCX                           VERSION DECEMBER 2, 2019                         1
